Citation Nr: 0504963	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  97-15 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder as secondary to service-connected disabilities.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to July 
1958, and from May 1984 to September 1987.  He also had 
service in the National Guard.

This case came to the Board of Veterans' Appeals (Board) 
partly on appeal from a June 1997 decision by the RO in San 
Juan, Commonwealth of Puerto Rico, which denied service 
connection for a psychiatric disorder as secondary to 
service-connected gunshot wounds.  The case was remanded by 
the Board in January 1999 and April 2000.  This case also 
came to the Board on appeal of an August 2001 rating decision 
which denied service connection for PTSD.  In a March 2003 
decision, the Board denied service connection for a 
psychiatric disorder claimed as secondary to service-
connected disabilities, and denied service connection for 
PTSD.

The veteran then appealed to the Court.  In a September 2004 
joint motion to the United States Court of Appeals for 
Veterans Claims (Court), the parties (the veteran and the VA 
Secretary) requested that the Board decision be vacated and 
the issues remanded, primarily to obtain medical records.  In 
a September 2004 Court order, the joint motion was granted, 
the Board's March 2003 decision was vacated, and the issues 
were remanded.  The case was subsequently returned to the 
Board.

Concerning the unemployability issue, the Board undertook 
additional development of this issue in February 2003 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002). On May 1, 2003, 
the United States Court of Appeals for the Federal Circuit 
("Federal Circuit") invalidated 38 C.F.R. § 19.9(a)(2), in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (hereinafter "DAV").  
Accordingly, this issue is included in the current decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, in light of the joint 
motion and Court order, additional development is necessary 
prior to Board review.

Records reflect that the veteran received VA treatment for a 
psychiatric disorder from 1996 to the present.  The RO should 
attempt to obtain medical records pertaining to treatment for 
a psychiatric disorder from the San Juan Vet Center dated 
from January 1996 to the present, and from the San Juan VA 
Medical Center (VAMC) dated from January 2002 to the present.  
38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

The veteran essentially contends that he has a psychiatric 
disorder, to include PTSD, due to gunshot wounds incurred 
during a robbery in 1985.  Service connection may be granted 
for a disability due to a disease or injury which was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310 (2004).  In 
addition, secondary service connection may also be 
established when there is aggravation of a veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

The veteran's established service-connected disabilities 
include degenerative joint disease of the lumbosacral spine, 
a residual scar from a gunshot wound of the gluteus, 
tinnitus, and bilateral hearing loss.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004).  In this regard, the 
Board notes that the veteran's claimed stressor, an in-
service gunshot wound, should be assumed to be verified.  

Although PTSD was not diagnosed on VA examinations in May 
2000 and October 2000, in light of recent medical records 
reflecting a diagnosis of PTSD, the Board finds that another 
medical examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The examiner 
should be asked to identify any current psychiatric disorder, 
and to opine as to whether such disorder is related to 
military service or a service-connected disability, or is 
aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection is currently in effect for the following: 
degenerative joint disease and disc disease of the 
lumbosacral spine, rated as 60 percent disabling; tinnitus, 
10 percent disabling; and gunshot wound scars, the left 
gluteus area, and right lumbar area, and bilateral hearing 
loss, each rated as non-compensable.  The Board finds that a 
current examination would be of assistance in determining the 
severity of these disabilities, as they relate to his ability 
to work

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA or 
private medical records pertaining to 
treatment for the disabilities in issue 
from January 1996 to the present, which 
are not already on file.  

In particular, the RO should attempt to 
obtain medical records from the San Juan 
Vet Center dated from January 1996 to the 
present, and medical records from the San 
Juan VAMC dated from January 2002 to the 
present.

2.  The RO should schedule the veteran 
for a VA examination by a psychiatrist to 
identify any current psychiatric disorder 
to include PTSD, and to determine the 
etiology of any such disorder.  All 
necessary tests should be conducted. The 
claims file (including all prior VA 
psychiatric examination reports) should 
be reviewed by the examiner and the 
examination report should reflect that 
this was done.  

The examiner is to be informed that only 
a stressor verified by the RO or the 
Board may be used as a basis for a 
diagnosis of post-traumatic stress 
disorder.  The examiner should be further 
informed that the stressor concerning the 
gunshot wound during a robbery is 
verified.  If the diagnosis of post- 
traumatic stress disorder is deemed 
appropriate, the examiner should specify 
whether the stressor found to be 
established by the record were sufficient 
to produce post- traumatic stress 
disorder; and whether there is a link 
between the current symptomatology and 
inservice stressor found to be 
established by the record.

If a psychiatric disorder(s) other than 
PTSD is diagnosed, the examining 
psychiatrist is requested to render an 
opinion as to whether it is as likely as 
not the psychiatric disorder is related 
to service or any incident in service? 

If no the examiner should opine as to 
whether it is as likely as not that any 
current psychiatric disorder was caused 
or is aggravated by a service-connected 
disability?  If yes, the examiner is 
requested to identify the degree of 
aggravation.  A complete rationale for 
any opinion expressed should be included 
in the report.

3.  A VA audiological examination should 
be conducted to determine the severity if 
the bilateral hearing loss and tinnitus.  
All tests deemed necessary should be 
performed.  The examiner is requested to 
obtain an occupational history.  The 
examiner should also provide an opinion 
concerning the impact the disabilities 
have on the veteran's employability.  

4.  The RO is requested schedule the 
veteran for a VA examination by 
neurologist to determine the severity of 
his service connected low back 
disabilities, and the gunshot wound scars 
of the left gluteus area, and right 
lumbar area.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  All necessary 
tests and studies should be accomplished.  
It is requested that the examiner obtain 
an occupational history.

The examination should include range of 
motion studies of any involved joints.  
The examiner should identify and assess 
any objective evidence of pain.  he 
examiner should indicate whether the 
veteran has ankylosis of the soine.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups.

If neurological involvement is identified 
involving the lumbosacral spine, the 
examiner is requested to identify the 
nerve(s) involved and indicate whether 
the degree of paralysis is complete or 
incomplete.  If incomplete whether the 
degree is moderate, moderately severe, or 
severe.  The examiner should also provide 
an opinion concerning the impact the 
disabilities have on the veteran's 
employability.  A complete rational for 
any opinion expressed should be included 
in the report.

5.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims to include entitlement 
to service connection for a psychiatric 
disorder, on both a direct and secondary 
basis, to include PTSD.  If the claims 
are denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



